Exhibit 10.17

LINCOLN NATIONAL CORPORATION

DEFERRED COMPENSATION &

SUPPLEMENTAL/EXCESS RETIREMENT PLAN

Effective January 1, 2008

The Lincoln National Corporation Deferred Compensation & Supplemental/Excess
Retirement Plan is an amendment and restatement of the Lincoln National
Corporation Executive Deferred Compensation Plan for Employees, a plan
established and maintained by Lincoln National Corporation (the “Plan”). The
Plan provides enhanced retirement benefits and savings opportunities to certain
employees of Lincoln National Corporation and its Affiliates (the “Company”).

The Plan is intended (1) to comply with Internal Revenue Code section 409A and
official guidance issued thereunder, except where indicated for Grandfathered
Benefits as set forth herein, and (2) to be “a plan which is unfunded and is
maintained by the Employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.

Section 1

Definitions

The following definitions are provided for key terms contained within this
document:

“401(k) Plan” means the Lincoln National Corporation Savings & Retirement Plan,
effective January 1, 2008.

“Account” means the separate deferred compensation accounts established by the
Company in the name of each Participant. Where the context indicates, the term
“Account” shall mean one or more of the various sub-accounts that may be created
within an Account.

“Affiliate” means:

 

  (a) Any corporation which, together with the Company, is part of a “controlled
group” of corporations, in accordance with Code section 414(b);

 

  (b) Any organization which, together with the Company, is under “common
control,” in accordance with Code section 414(c);



--------------------------------------------------------------------------------

  (c) Any organization which, together with the Company, is an “affiliated
service group,” in accordance with Code section 414(m); and

 

  (d) Any entity required to be aggregated with the Company pursuant to
regulations promulgated under Code section 414(o).

“Annual Incentive Bonus” means any bonus paid under the Company’s annual
incentive program, as approved by the Company’s Compensation Committee.

“Annual Salary” means salary and W-2 commissions. For a Lincoln Financial
Advisor Second Line Manager or an LFD associate, it refers to established
compensation and first year enterprise benefitable commissions only.

“Beneficiary” means the person or persons, including a trust or the
Participant’s estate, designated by a Participant to receive any death benefits
payable under the Plan after the death of the Participant.

“Benefits Administrator” means the Company’s Senior Vice President of Human
Resources or any successor appointed by the Chief Executive Officer of the
Company.

“Benefit Commencement Date” means the date that Plan benefits are scheduled to
be paid in a cash lump sum, or scheduled to begin to be paid if the Participant
has elected to receive periodic payments of Plan benefits, pursuant to Section 7
of the Plan.

“Benefit Determination Date” means the date that Plan benefits are calculated.

“Board” or “Board of Directors” means the Board of Directors of the Company.

“Cause” means, as determined by LNC in its sole discretion, (1) the conviction
of a felony, or other fraudulent or willful misconduct by a Participant that is
materially and demonstrably injurious to the business or reputation of LNC, or
(2) the willful and continued failure of a Participant to substantially perform
Participant’s duties with LNC or a Subsidiary (other than such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by the Participant’s
manager which specifically identifies the manner in which the manager believes
that the Participant has not substantially performed the Participant’s duties.

“Change of Control” means an event that qualifies as a change of control of the
Corporation as defined under the Lincoln National Corporation Executive
Severance Benefit Plan (the definition in effect immediately prior to such
change of control).

“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

“Company” means Lincoln National Corporation or any successor thereto.

“Compensation Deferral Agreement” means an agreement by which a Participant
directs the Company to make Elective Deferrals under the Plan in lieu of paying
the Participant cash compensation.

“Default Investment Option” means the Investment Option selected by the
Committee in its sole discretion, for the investment of any Discretionary
Matching Contributions, Matching Contributions, Special Executive Credits,
Elective Deferrals, and Excess Contributions in cases where the Participant has
failed to provide valid investment directions with respect to the Plan’s
Investment Options.

“Disabled” means, with respect to a Participant, that the Participant has been
determined to be disabled as defined in the Lincoln National Corporation
Savings & Retirement Plan, effective January 1, 2008.

“Discretionary Matching Contributions” means any discretionary contributions
that may made by the Company to the Plan on behalf of a Participant with respect
to the Participant’s Elective Deferrals pursuant to Section 5.1 of the Plan.

“Distribution Year Account” means the Account established by the Company at the
Participant’s election that is payable to the Participant in the calendar year
designated by the Participant, regardless of whether the Participant is an
active employee or has experienced a Separation from Service.

“DMHI Participant” means any employee of Delaware Management Holdings, Inc. or
any subsidiary who is a Participant in this Plan.

“DMHI Plan” means the Delaware Management Holdings, Inc. Retirement Plan.

“Effective Date” means January 1, 2008.

“Elective Deferral” means the deferral of a percentage or a dollar amount of
Annual Salary or Annual Incentive Bonus that would otherwise be paid to the
Participant during a calendar year by executing a valid Compensation Deferral
Agreement pursuant to Section 5.6 of the Plan.

“Employer” means Lincoln National Corporation and any Affiliate who has adopted
this Plan as a participating Employer.

“ESSB Opening Account” means the special Account created upon the termination of
the benefit under Section 4 of the Jefferson-Pilot Supplemental Retirement Plan,
also known as the “Executive Special Supplemental Benefit” (the “ESSB”).

“Excess Contributions” means the amount of any Employer Core Contributions or
Employer Transition Contributions, as described in the 401(k) Plan, that cannot
be



--------------------------------------------------------------------------------

contributed to the 401(k) Plan due to the operation of plan or Internal Revenue
Service limits; or the amount of any employer contribution under Section 4.1 of
the DMHI Plan that cannot be contributed to that plan due to the operation of
plan or Internal Revenue Service limits, and which is contributed by the Company
to this Plan on the behalf of the Participant. Excess Contributions will be
credited pursuant to Section 5.3 of the Plan.

“Grandfathered Benefit” means any amounts earned and vested under the Plan as of
December 31, 2004 within the meaning of Code section 409A and the official
guidance thereunder. Except as specified herein, Grandfathered Benefits are
subject to the distribution rules set forth in Section 7 of this Plan.

“Hardship” means a severe financial hardship caused by an unforeseen emergency
to the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of a dependent (as defined in Section 152(a) of the Internal
Revenue Code of 1986, as amended) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

“Investment Option” means one or more of the investment funds in which
Participants may direct the investment of their Accounts, pursuant to
Section 4.5 of the Plan.

“IRS” means Internal Revenue Service.

“Insider” means an individual subject to the short-swing profit recovery
provisions of Section 16 of the Securities Exchange Act of 1934.

“Key Employee” means an Employee treated as a “specified employee” as of his
Separation from Service under Code Section 409A(a)(2)(B)(i) of the Company or
its Affiliates, i.e., a Key employee (as defied in Code Section 416(i) without
regard to paragraph (5) thereof). Key Employees shall be determined in a
accordance with Code Section 409A using December 31st as the determination date.
A listing of Key Employees as of a determination date shall be effective for the
12-month period beginning on the April 1st following the determination date.

“LNC Benefits Appeals and Operations Committee” means the committee with that
name, or any successor thereto.

“LNC COC Plan” means the Lincoln National Corporation Executive Severance
Benefit Plan.

“Matching Contributions” means the contributions made by the Company to the Plan
on behalf of a Participant on account of a Participant’s Elective Deferrals
pursuant to Section 5.4 of the Plan.



--------------------------------------------------------------------------------

“SCP Opening Account” means the special Account created upon the termination of
the Salary Continuation Plan for Executives of Lincoln National Corporation and
Affiliates.

“SMC” means the Company’s Senior Management Committee.

“Separate from Service” or “Separation from Service” is defined within the
meaning of Code section 409A.

“Shortfall Balance Account” means the account to which any “shortfall” is
credited as calculated for SMC members as of December 31, 2007 only, pursuant to
Section 5.6 below.

“Special Executive Credit” means a contribution made by the Company on behalf of
certain Participants who are SMC Members, pursuant to Section 5.8 of the Plan.

“Stock Units” means “phantom” shares of Lincoln National Corporation common
stock (“LNC Stock”) that may be made available under this Plan to Participants
as an Investment Option. Stock Units shall be notionally credited to a
Participant’s Account and administered pursuant to the relevant provisions of
Article IV of the Plan.

“Termination Year Account” means an Account established by the Company for each
Participant, where the Valuation Date is the date the Participant experiences a
Separation from Service, regardless of whether such departure is voluntary or
involuntary.

“Valuation Date” means the date on which the Participant’s Account is valued
prior to Benefit Commencement Date.

Section 2

Eligibility

2.1 General. This Plan is maintained by the Company for the benefit of a select
group of management and highly compensated employees. The Benefits Administrator
shall have the discretion to determine the eligibility of employees to
participate in this Plan; provided, however, that in order to be eligible, the
employee must be a member of a select group of management or highly compensated
employees of an Employer.

2.2 Eligibility to Make Elective Deferrals. Only employees of the Company who
have an Annual Salary of at least $175,000, determined as of the applicable
“look back” period designated by the Benefits Administrator, newly hired
employees whose starting Annual Salary is at least $175,000, or newly eligible
employees (based on a mid-year raise and/or promotion and at the sole discretion
of the Benefits Administrator), may make Elective Deferrals under the Plan.



--------------------------------------------------------------------------------

Section 3

Participation

3.1 Enrollment in the Plan. An employee who is eligible to make an Elective
Deferral pursuant to Section 2.2 above may become a participant by enrolling in
the Plan and submitting a valid Compensation Deferral Agreement in the manner
prescribed by the Benefits Administrator and pursuant to Section 6.1 below.

3.2. Newly Hired or Eligible Employees. A newly hired or newly eligible employee
who is eligible to make Elective Deferrals as provided in Section 2.2 above has
thirty (30) days from the date they are hired or become eligible to enroll in
the Plan and submit a valid Compensation Deferral Agreement, pursuant to
Section 3.1 above.

3.3 Automatic Participation. Employees may be automatically enrolled in the Plan
if they are eligible to receive Excess Contributions under the Plan pursuant to
Section 5.3, and/or are eligible to receive Special Executive Credits under the
Plan pursuant to Section 5.8.

Section 4

Plan Investments & Accounting

4.1 Notional or “Phantom” Accounts. The terms “Account” or “Accounts” refers to
the separate deferred compensation account(s) established by the Company in the
name of each Participant. Each Account is a bookkeeping device only, established
for the sole purpose of crediting and tracking notional investments made by the
Participant in the Investment Options available under the Plan. The Company may
also establish one or more “Sub-Accounts” representing the various notional
Investment Options available under the Plan.

4.2 Recordkeeping of Accounts - General. The Company shall establish an Account
in the name of each Participant making Elective Deferrals under the Plan, or
receiving Excess Contributions or Special Executive Credits under the Plan. The
Company shall also establish Sub-Accounts for Participants, as appropriate, and
credit any Elective Deferrals, Discretionary Matching Contributions, Matching
Contributions, Excess Contributions or Special Executive Credits to the
appropriate Participant Sub-accounts. The Company shall also credit such
Accounts and/or Sub-Accounts with any earnings/losses that would have accrued if
the Accounts or Sub-Accounts were actually invested in the Investment Options
selected by the Participant from among the options offered from time to time
under the Plan.

4.3 Stock Unit Investment Option. With respect to any Participant’s investment
in the Stock Unit Investment Option, actual shares of the Company’s common stock
will be issued in settlement of the Participant’s investment when the
Participant’s



--------------------------------------------------------------------------------

Account is actually paid to him or her, with fractional Stock Units paid in
cash. The Company reserves the right to eliminate, change or add any Investment
Option from the Plan, including the Stock Unit investment, at any time.

(a) Phantom Dividends on Stock Units. To the extent dividends are paid by the
Company with respect to common stock of the same class as the common stock
underlying the Stock Units, Participants will be credited with phantom
dividends. Phantom dividends shall be calculated, on each dividend payment date,
as an amount equal to the product of the dividend paid on a share of common
stock multiplied by the number of Units as of the record date.

(b) Determination of Value of Stock Units. The value of a Stock Unit shall be
equal to the total number of Stock Units in the Stock Unit Fund multiplied by
the final sales price quoted by the New York Stock Exchange Composite Listing of
a share of the Company’s common stock of the same class as the Stock Units on
the business day on which the determination is made; plus any cash held by the
Stock Unit Fund; divided by the total number of Stock Units in the Stock Unit
Fund.

(c) Changes in Capital and Corporate Structure. In the event of any change in
the outstanding shares of the Company’s common stock by reason of an issuance of
additional shares, recapitalization, reclassification, reorganization, stock
split, reverse stock split, combination of shares, stock dividend or similar
transaction, the number of phantom Stock Units held by Participants under the
Plan shall be proportionately adjusted, in an equitable manner. The foregoing
adjustment shall be made in a manner that will cause the relationship between
the aggregate appreciation in outstanding common stock and earnings per share
and the increase in value of each phantom Stock Unit granted hereunder to remain
unchanged as a result of the applicable transaction.

(d) Voting. Prior to distribution of the Participant’s Account pursuant to
Section 7 above, and settlement of Stock Units with shares of the Company’s
common stock, no voting or other rights of any kind associated with the
ownership of the Company’s common stock shall inure to any Participant whose
Account is credited with Stock Units.

4.4 Non-Stock Unit Investment Option. With respect to the Investment Options
available under the Plan other than the Stock Unit Investment Option,
Participants have no rights to any of the assets, funds or securities in which
such Investment Options are actually invested. Upon distribution of the
Participant’s Account pursuant to Section 7 below, the Participant will receive
cash in settlement of all amounts credited to non-Stock Unit Investment Options.
The Company reserves the right to eliminate, change or add any Investment Option
from the Plan at any time.

4.5 Participant Direction of Investments. Subject to the restrictions applicable
to investing in the Plan as described in Section 8 below, Participants in the
Plan may make or change their investment directions with respect to the
Investment Options



--------------------------------------------------------------------------------

available under the Plan at any time. The Plan’s recordkeeper and third-party
administrator will deem any investment directions provided by the Participant to
be continuing investment directions until the Participant takes affirmative
action to change the investment directions.

4.6 Default Investment Option. In the case where the Participant has not
provided valid investment directions to the Plan’s recordkeeper and third-party
administrator, any Discretionary Matching Contributions, Matching Contributions,
Special Executive Credits, Elective Deferrals, and Excess Contributions,
credited to a Participant shall be invested in the Plan’s Default Investment
Option. The Plan’s Default Investment Option shall be designated by the Plan
Administrator from time to time, in the sole discretion of the Plan
Administrator. In general, the Plan’s Default Investment Option shall be the
Qualified Default Investment Alternative (the “QDIA”) designated for the 401(k)
Plan.

Section 5

Company Contributions

5.1 Discretionary Matching Contributions. For Plan Years beginning January 1,
2008, for DMHI Participants only, the Company may credit, in its sole
discretion, a Discretionary Matching Contribution with respect to Elective
Deferrals on Annual Incentive Bonus or Annual Salary once the aggregated amount
of the Participant’s Annual Salary or Annual Incentive Bonus has exceeded the
Code Section 401(a)(17), or with respect to Elective Deferrals once the Code
section 415 limit has been reached. The Discretionary Matching Contribution, if
any, shall not exceed 100% of the Participant’s Elective Deferrals, up to 6% of
the Participant’s Annual Salary and Annual Incentive Bonus. Discretionary
Matching Contributions shall be 100% vested upon contribution.

5.2 ESSB Opening Balance Contribution. For any Participant actively employed by
the Company at 11:59 p.m. on December 31, 2007 who has an accrued benefit under
Section 4 of the Jefferson-Pilot Supplemental Retirement Plan, also known as the
“Executive Special Supplemental Benefit,” the Company will credit a present
value lump sum to the Plan to an ESSB Opening Balance Account established for
the Participant pursuant to Section 7.1(a) below. The amount of a Participant’s
ESSB Opening Account shall be calculated pursuant to Section B of the ESSB as if
the Participant were to receive a distribution at age 62 reduced as appropriate
for early benefit commencement using the relevant set of reduction factors
provided under Section C(2) of the ESSB. The actuarial equivalent lump sum value
of each such Executive’s age 62 benefit shall be calculated based on the
interest rate provided under section 417(e) of the Internal Revenue Code of
1986, as amended (the “Code”) in effect for November 2007, provided, however,
that such rate shall be capped at a maximum of 5.7%, and subject to a “floor” of
4.7%. The applicable mortality factors shall be those in the 1994 GAR unisex
table, projected to 2002 using scale AA. The ESSB Opening Balance Contribution
shall be 100% vested upon contribution.



--------------------------------------------------------------------------------

5.3 Excess Contributions. The Company will credit the amount of any Employer
Core Contributions or Employer Transition Contributions that cannot be
contributed to the Participant under the Lincoln National Corporation Employees’
Savings and Retirement Plan due to the operation of plan or Internal Revenue
Service limits, or the amount of any Employer Contribution under Section 4.1 of
the Delaware Management Holdings, Inc. Retirement Plan that cannot be
contributed to that Plan due to the operation of plan or Internal Revenue
Service limits, to the Participant’s Excess Contributions Account. Any Excess
Contributions will be 100% vested upon contribution. Excess Contributions made
on behalf of DMHI Participants are credited to the same account as elected by
the Participant for his or her Elective Deferrals pursuant to Section 6.

5.4 Matching Contributions. Matching Contributions will be 100% vested upon
contribution.

(a) DMHI Participants. For DMHI Participants only, the Company will make
Matching Contributions with respect to Elective Deferrals on Annual Incentive
Bonus or Annual Salary once the aggregated amount of the Participant’s Annual
Salary or Annual Incentive Bonus has exceeded the Code Section 401(a)(17) limit
or with respect to Elective Deferrals once the Code section 415 limit has been
reached. Such Matching Contributions shall be made in the amount of 50% of the
Participant’s Elective Deferrals, on up to 6% of the Participant’s Annual Salary
and Annual Incentive Bonus.

(b) Non-DMHI Participants. For all other Participants in the Plan, the Company
will make Matching Contributions with respect to Elective Deferrals on Annual
Incentive Bonus or Annual Salary once the aggregated amount of the Participant’s
Annual Salary or Annual Incentive Bonus has exceeded the Code Section 401(a)(17)
limit or with respect to Elective Deferrals once the Code section 415 limit has
been reached. Such Matching Contributions shall be made in the amount of 100% of
the Participant’s Elective Deferrals, on up to 6% of the Participant’s Annual
Salary and Annual Incentive Bonus.

5.5 SCP Opening Balance Contribution. For any Participant actively participating
in the Salary Continuation Plan for Executives of Lincoln National Corporation
and Affiliates (the “SCP”) at 11:59 pm on December 31, 2007, the Company will
credit a present value lump sum representing the Participant’s SCP benefit as of
December 31, 2007 to an SCP Opening Balance Account established for the
Participant, as described in Section 7.1(d) below. The amount of an Executive’s
SCP Opening Account shall be calculated pursuant to Section 5 of the Salary
Continuation Plan for Executives of Lincoln National Corporation and Affiliates
(the “SCP”) as if the Executive were to receive a distribution at age 62,
reduced as appropriate using the relevant set of reduction factors in Section 7
of the SCP. For an Executive participating in the SCP as of 11:59 p.m. on
December 31, 2007, the relevant set of reduction factors shall be determined by
assuming that the Executive will remain employed until age 62, and crediting
additional Years of Vesting Service as appropriate. The actuarial equivalent
lump sum value of each such Executive’s age 62 benefit shall be calculated



--------------------------------------------------------------------------------

based on the interest rate provided under section 417(e) of the Internal Revenue
Code of 1986, as amended (the “Code”) in effect for November 2007, provided,
however, that such rate shall be capped at a maximum of 5.7%, and subject to a
“floor” of 4.7%. The applicable mortality factors shall be those in the 1994 GAR
unisex table projected to 2002 using scale AA. The SCP Opening Balance
Contribution will vest upon the earlier of: (a) Participant’s attainment of age
55 (or older) with five (5) years of service, (b) death, or (c) involuntarily
termination of employment. A Participant who Separates from Service prior to
vesting in his or her SCP Opening Balance Contribution will forfeit this
Contribution.

5.6 Shortfall Balance Contribution. For SMC members who are actively employed by
the Company as of December 31, 2007 only, the Company shall calculate the
“shortfall,” if any, between the SMC member’s targeted retirement benefits
projected to age 62, and the sum of their benefits under the current defined
benefit retirement program, and their hypothetical 401(k) Plan and Plan account
balance projected to age 62 based on various assumptions (including but not
limited to annual base salary increases, hypothetical deferred contribution
account balances, investment earnings, lump sum conversion interest rates, and
future bonus amounts). The Company shall convert any such “shortfall” to a
present value lump sum and contribute such amount to a Shortfall Balance Account
established for the Participant, as described in Section 7.1(e) below. The
Shortfall Balance Contribution, if any, will vest according to an individualized
“phased vesting” schedule for each applicable SMC member, based on the
difference (in years) between the date on which the SMC member attains (1) age
55 (or older) with five (5) years of service, and (2) age 62. A Participant who
Separates from Service prior to vesting in his or her Shortfall Balance
Contribution will forfeit the unvested portion of this Contribution. Each SMC
member’s individual vesting schedule is included in Appendix A to the Plan.

5.7 Special Change of Control Contributions for SMC. For SMC members only, any
unvested SCP Opening Account balances and Special Executive Credits will
immediately vest upon the Change of Control. In the case where an SMC member
Separates from Service and is eligible for benefits under the LNC COC Plan
within two (2) years of a Change of Control, an additional two (2) (or three
(3), in the case of the Chief Executive Officer) years’ worth of Employer Core
Contributions, Employer Transition Contributions, Matching Contributions, and
any Discretionary Matching Contributions and Special Executive Credits will be
credited to the appropriate Sub-Account of the SMC member. The amount of such
Employer Core Contributions, Employer Transition Contributions, Matching
Contributions, Discretionary Matching Contributions and Special Executive
Credits will be determined as of the date of the Participant’s Separation from
Service. In addition, an additional two (2) (or three (3), the case of the Chief
Executive Officer) years of service will be credited towards the individual
“phased vesting” schedule for each SMC members’ Shortfall Balance Accounts (if
any) as provided in Appendix A. Finally, any Participant with an ESSB Opening
Account who Separates from Service and is eligible for benefits under the
Jefferson-Pilot Executive Change of Control Severance Plan (“JP COC Plan”) or
under an applicable employment agreement on or before the date set forth in
Appendix B to this Plan, will have their ESSB Opening Account Contribution
recalculated as of



--------------------------------------------------------------------------------

December 31, 2007, as if they had continued to participate in the ESSB for a
period of time equal to their “tier” period under the JP COC Plan.

5.8 Special Executive Credits. For all SMC members except for SMC members who
are DMHI Participants, the amount of the “Special Executive Credit,” if any,
will be calculated as: 15% of Total Pay (as defined below) expressed as a
percentage, offset by the total of: (a) the SMC member’s maximum Basic Matching
Contribution opportunity (6%), plus (b) the Core Contribution amount (4%), plus
(c) the Transition Contribution amount, if any, (0% to 8%) as determined under
the 401(k) Plan, each expressed as a percentage. For all SMC members except for
SMC members who are DMHI Participants, the Special Executive Credit under this
Plan may not exceed 5% of Total Pay. However, in the event that the sum of the
SMC member’s maximum Basic Matching Contribution opportunity, plus the Core
Contribution amount, plus the Transition Contribution amount if any, each
expressed as a percentage of Total Pay, exceeds 15%, in no event shall this
provision or any other Plan provision be interpreted to reduce that SMC members
aggregate contribution percentile.

For SMC members who are DMHI Participants, the amount of the “Special Executive
Credit” will be calculated as: 15% of Total Pay expressed in dollars, offset by
the total of the following, each expressed in dollars: (a) the amount of the SMC
member’s maximum Basic Matching Contribution opportunity (3% of Total Pay), plus
(b) the amount of the actual Discretionary Matching Contribution approved by the
Committee (if any), plus (c) the employer contribution under the Delaware
Management Holdings, Inc. Retirement Plan (7.5% of annual base pay and annual
bonus, but with bonus amounts over $100,000 capped at 50%). In the event that
the sum of the DMHI SMC member’s actual Basic Matching Contribution, actual
Discretionary Matching Contribution, and DMHI Plan employer contribution, each
expressed in dollars, exceeds 15% of Total Pay, in no event shall this provision
or any other Plan provision be interpreted to reduce that SMC member’s
contribution.

For purposes of this Section 5.7, “Total Pay” is equal to Annual Salary and
Annual Incentive Bonus.

The Special Executive Credit will be made annually, not bi-weekly, for all SMC
members.

For SMC members as of January 1, 2008, Special Executive Credits shall vest
immediately. For SMC members after January 1, 2008, Special Executive Credits
shall vest on the earlier of: (a) five (5) years after becoming an SMC member,
(b) death, or (c) attainment of age 62. A Participant who Separates from Service
prior to vesting in his or her Special Executive Credits will forfeit these
contributions.

5.9 Special Lincoln Credits. The Company may credit a special contribution on
behalf of any Plan Participant in its sole discretion. Such Special Lincoln
Credits may be subject to vesting schedules, in the sole discretion of the
Benefits Administrator.



--------------------------------------------------------------------------------

Section 6

Participant Contributions

6. 1 Elective Deferral Contributions.

(a) Annual Salary. A Participant who is eligible to make Elective Deferrals
under this Plan pursuant to Section 2.2 above may elect to defer up to seventy
percent (70%) of Annual Salary in whole percentages, or a dollar amount, if
allowed by the Benefits Administrator, that would otherwise be paid to the
Participant during a calendar year by executing a valid Compensation Deferral
Agreement pursuant to Section 6.2 below.

(b) Annual Incentive Bonus. A Participant who is eligible to make Elective
Deferrals under this Plan pursuant to Section 2.2 above, may elect to defer up
to eighty percent (80%) of his or her Annual Incentive Bonus in whole
percentages, or a dollar amount, if allowed by the Benefits Administrator, that
would otherwise be paid to the Participant during a calendar year by executing a
valid Compensation Deferral Agreement pursuant to Section 6.2 below.

6.2 Compensation Deferral Agreement. Compensation Deferral Agreements with
respect to Annual Salary must be completed in a form and manner satisfactory to
the Benefits Administrator, but in no event may be submitted by the Participant
later than December 31st of the calendar year prior to the start of the calendar
year to which the election relates. Compensation Deferral Agreements with
respect to the Annual Incentive Bonus must be completed in a form and manner
satisfactory to the Benefits Administrator, but in no event may be submitted by
the Participant later than June 30th of the calendar year to which the bonus
election relates. New hires or newly eligible employees, as described in
Section 3.2 above, must submit Compensation Deferral Agreements for both Annual
Salary and the Annual Incentive Bonus within 30 days from date of hire or date
of eligibility. In all cases, the Compensation Deferral Agreement shall be valid
only with respect to amounts of Annual Salary or Annual Incentive Bonus that is
earned after the Compensation Deferral Agreement has become effective.

Compensation Deferral Agreements are irrevocable elections with respect to the
calendar year to which the election relates; provided, however, that in the case
of a Hardship Withdrawal from this Plan or the 401(k) Plan (or any defined
contribution plan of Delaware Management Holdings, Inc. or its subsidiaries),
the Participant’s Compensation Deferral Agreement shall be automatically revoked
under this Plan for the remainder of the calendar year.

6.3 Effect of Making Elective Deferral Contributions. An election to defer
amounts of Annual Salary or Annual Incentive Bonus that would otherwise be
payable to the Participant in cash reduces the amount of eligible compensation
under the 401(k) Plan.



--------------------------------------------------------------------------------

Section 7

Distributions

7.1 Default Distribution Upon Separation from Service.

(a) ESSB Opening Balance Account. The Valuation Date for amounts credited to a
Participant’s ESSB Opening Balance Account will occur after the Participant
Separates from Service, on the later of: (a) the first day of the month that is
thirteen (13) full months from the date of the Participant’s Separation from
Service, or (b) the first day of the month following the month in which the
Participant attains age 60. The Participant’s ESSB Opening Balance Account will
be paid to the Participant in a cash lump sum on his or her Benefit Commencement
Date, which is as soon as administratively practicable after the Valuation Date,
but in no event later than 90 days. Participants are not permitted to make
Initial Elections for an Alternative Benefit Commencement Date with respect to
their ESSB Opening Balance Account. Participants may make an Initial Election
for an Alternative Benefit Form. Participants may make a Secondary Election with
respect to their ESSB Opening Balance Account.

(b) Elective Deferrals. Absent an effective Alternative Election pursuant to
Section 7.2 below, the Valuation Date for a Participant’s Elective Deferrals and
associated Matching Contributions (and any Discretionary Matching Contributions)
will be on the first of the month that is thirteen (13) full months from the
date of the Participant’s Separation from Service. In addition, the
Participant’s Elective Deferrals will be paid to the Participant in a cash lump
sum on his or her Benefit Commencement Date, which is as soon as
administratively practicable after the Valuation Date, but in no event later
than 90 days.

(c) Excess Contribution Account. Absent an effective election pursuant to
Section 7.2 below, the Valuation Date for amounts credited to a Participant’s
Excess Contribution Account will be on the first of the month that is thirteen
(13) full months from the date of the Participant’s Separation from Service. The
Participant’s Excess Contribution Account will be paid to the Participant in a
cash lump sum on his or her Benefit Commencement Date, which is as soon as
administratively practicable after the Valuation Date, but in no event later
than 90 days. Participants are not permitted to make Initial Elections for an
Alternative Benefit Commencement Date with respect to their Excess Contribution
Account. Participants may make an Initial Election for an Alternative Benefit
Form. Participants may make a Secondary Election with respect to their Excess
Contribution Account.

(d) SCP Opening Balance Account. The Valuation Date for any vested amounts
credited to a Participant’s SCP Opening Balance Account will occur after the
Participant Separates from Service, on the later of: (i) the first of the month
that is thirteen (13) full months from the date of the Participant’s Separation
from Service, or (b)



--------------------------------------------------------------------------------

the first day of the month following the month in which the Participant attains
age 55. The Participant’s SCP Opening Balance Account will be paid to the
Participant in a cash lump sum on his or her Benefit Commencement Date, which is
as soon as administratively practicable after the Valuation Date, but in no
event later than 90 days. Participants are not permitted to make Initial
Elections for an Alternative Benefit Commencement Date with respect to their SCP
Opening Balance Account. Participants may make an Initial Election for an
Alternative Benefit Form. Participants may make a Secondary Election with
respect to their SCP Opening Balance Account.

(e) Shortfall Balance Account. The Valuation Date for any vested amounts
credited to a Participant’s Shortfall Balance Account will be the first day of
the month that is thirteen (13) full months from the date of the Participant’s
Separation from Service. The Participant’s Shortfall Balance Account will be
paid to the Participant in a cash lump sum on his or her Benefit Commencement
Date, which is as soon as administratively practicable after the Valuation Date,
but in no event later than 90 days. Participants are not permitted to make
Initial Elections for an Alternative Benefit Commencement Date with respect to
their Shortfall Balance Account. Participants may make an Initial Election for
an Alternative Benefit Form. Participants may make a Secondary Election with
respect to their Shortfall Balance Account.

(f) Special Executive Credit Accounts. The Valuation Date for any vested amounts
credited to a Participant’s Special Executive Credit Account will be the first
of the month that is thirteen (13) full months from the date of the
Participant’s Separation from Service. The Participant’s Special Executive
Credit Account will be paid to the Participant in a cash lump sum on his or her
Benefit Commencement Date, which is as soon as administratively practicable
after the Valuation Date, but in no event later than 90 days. Participants are
not permitted to make Initial Elections for an Alternative Benefit Commencement
Date with respect to their Special Executive Credit Account. Participants may
make an Initial Election for an Alternative Benefit Form. Participants may make
a Secondary Election with respect to their Special Executive Credit Account.

(g) Special Lincoln Credit Accounts. The Valuation Date for any vested amounts
credited to a Participant’s Special Lincoln Credit Account will be the first of
the month that is thirteen (13) full months from the date of the Participant’s
Separation from Service. The Participant’s Special Lincoln Credit Account will
be paid to the Participant in a cash lump sum on his or her Benefit Commencement
Date, which is as soon as administratively practicable after the Valuation Date,
but in no event later than 90 days. Participants are not permitted to make
Initial Elections for an Alternative Benefit Commencement Date with respect to
their Special Lincoln Credit Account. Participants may make an Initial Election
for an Alternative Benefit Form. Participants may make a Secondary Election with
respect to their Special Lincoln Credit Account.



--------------------------------------------------------------------------------

7.2 Alternative Elections.

(a) Initial Elections. Initial Elections are not valid unless made by the
Participant on or before the earlier of Separation from Service and December 31,
2008 and must be made at least 366 days prior to the Participant’s default
Benefit Commencement Date (elections may not take effect for twelve (12) months
after the date on which the election is made). If a Participant fails to make a
valid Initial Election under this paragraph, then the default Benefit
Commencement Date and default form of distribution set forth in Section 7.1
above shall be deemed the Participant’s Initial Election.

(b) Secondary Elections. A Participant may make only one Secondary Election to
choose an Alternative Benefit Commencement Date and/or Alternative Investment
Form, as described in Sections 7.2(c) and (d) below. A Secondary Election is not
valid unless it meets the following two conditions: (i) it must be made at least
366 days prior to the Benefit Commencement Date indicated by the Participant’s
Initial Election (elections may not take effect for twelve (12) months after the
date on which the election is made), and (ii) the election to change the Benefit
Commencement Date and/or form of distribution must defer or delay payment of the
Participant’s benefit for at least five (5) years from the Benefit Commencement
Date indicated by the Participant’s Initial Election.

(c) Alternative Benefit Commencement Dates. With respect to Elective Deferrals,
and the associated Employer Matching Contribution or Employer Discretionary
Matching Contributions only, a Participant may make an Initial Election pursuant
to Section 7.2(a) above to establish a Termination Year Account or a
Distribution Year Account to which such Deferrals and Contributions will be
credited. The Valuation Date for Distribution Year Accounts is February 5th of
the calendar year elected by the Participant. The Valuation Date for Termination
Year Accounts is the first of the month that is thirteen (13) full months from
the date the Participant Separates from Service. A Participant may make a
Secondary Election pursuant to Section 7.2(b) above with respect to any Account
under the Plan, provided that amounts payable under this Plan are not deferred
beyond the Participant’s attainment of age 65.

(d) Alternative Distribution Forms. Pursuant to Sections 7.2(a) and 7.2(b) above
and at the discretion of the Benefits Administrator, a Participant may elect one
of the installment options described below for any of his Plan Accounts instead
of the lump sum distribution option:

 

  •  

Five-year installment payments

 

  •  

Ten-year installment payments

 

  •  

Fifteen-year installment payments

 

  •  

Twenty-year installment payments



--------------------------------------------------------------------------------

No alternative election made pursuant to this Section 7.2 may result in an
impermissible acceleration of payment, including accelerations of payment as
defined under Code section 409A.

7.3 Distributions to Disabled Participants. A Disabled Participant’s Plan
benefits will be distributed as provided under the applicable provisions of
Sections 7.1 and 7.2 above.

7.4 Distributions Upon Death. Absent an effective election pursuant to
Section 7.2 above prior to death, the Valuation Date for the Participant’s
Account will be the date of the Participant’s death. The Participant’s Account
will be paid to the Participant’s Beneficiary in a cash lump sum on his or her
Benefit Commencement Date, which is as soon as administratively practicable
after the Valuation Date, but in no event later than 90 days after the
Participant’s death. In the event of the death of the Participant after benefits
have commenced in the form elected by the Participant pursuant to Section 7.2
above, the Plan Account will continue to be paid to the Participant’s
Beneficiary in the distribution form already begun. A Participant shall
designate his Beneficiary in a writing delivered to the Benefits Administrator
prior to death in accordance with procedures established by the Benefits
Administrator. In the event that a Participant dies prior to his/her Benefit
Commencement Date and has not properly designated a Beneficiary, or if no
designated Beneficiary is living on the date of distribution, such amount shall
be distributed to the Participant’s Spouse, if living. Otherwise it will be
distributed to the Participant’s estate.

7.5 Distributions After a Change of Control. The Plan benefits of a Participant
who Separates from Service with a non-forfeitable right to benefits under this
Plan after a Change of Control will be distributed as provided under the
applicable provisions of Sections 7.1 and 7.2 above.

7.6 Cash Out of Lump Sums. Notwithstanding any election pursuant to Section 7.2
above by a Participant to the contrary, and subject to Section 7.7 below, if the
Present Value of a Participant’s Account is $10,000 or less at the time the
Participant Separates from Service, the benefit shall be distributed to the
Participant in a lump sum payment as soon as administratively possible after
Separation from Service. In addition, if a Participant has elected an
Alternative Distribution Form and the value of the Account reaches $10,000, at
any time during the distribution period, the Account shall be distributed to the
Participant in a lump sum payment.

7.7 Distributions to Key Employees. Notwithstanding any other provision of this
Plan to the contrary, in the event a Participant is a Key Employee as of the
date of his or her Separation from Service, distributions to such Participant
shall not be paid earlier than six months after the date upon which the Key
Employee Separates from Service. In the case of all benefits which are delayed
due to the imposition of this Section 7.7, payments shall be paid on the first
day of the seventh month following the month in which the Participant’s
Separation from Service occurs (or, if earlier, the first day of the month
following the Participant’s death). Interest shall not accrue on such amounts
during the period of delay.



--------------------------------------------------------------------------------

7.8 Accelerated Payments of Grandfathered Benefits. Grandfathered Benefits may
be withdrawn from this Plan at any time subject to an irrevocable penalty of 10%
assessed on the amount withdrawn. A minimum of 50% of all Grandfathered Benefits
must be withdrawn. In addition, the Participant will be ineligible to make
Elective Deferrals and correspondingly, receive Employer Matching Contributions
that are attributable to the Plan Year that follows the year in which
Accelerated Payment is received For example, a Participant who elects to receive
an Accelerated Payment in 2008 will not be eligible to make 2009 plan year
salary and bonus deferrals.

7.9 Effect of Early Taxation. If a Participant’s Plan Account is includable in
income pursuant to Code section 409A, such benefits shall be distributed
immediately to the Participant.

7.10 Hardship Withdrawals. Any Compensation Deferral Agreement in effect for a
Participant taking a Hardship Withdrawal from this Plan or the 401(k) Plan (or
any defined contribution plan of Delaware Management Holdings, Inc. or its
subsidiaries) shall be automatically revoked under this Plan for the remainder
of the calendar year. In addition, the Participant shall be prohibited from
entering into a Compensation Deferral Agreement under this Plan during the
calendar year immediately after the calendar year in which the Hardship
Withdrawal occurred. Only Accounts with Elective Deferrals and associated
Matching Contributions (and any Discretionary Matching Contributions and DMHI
Plan Excess Contributions) are eligible for Hardship Withdrawal.

7.11 Permitted Delays. Notwithstanding the Foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:

(a) The Corporation’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or

(b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment delayed pursuant to this Section 7.10 shall be paid
in accordance with Code section 409A.

Section 8

Restrictions on Investment Activity

8.1 Restrictions on Transfers or Redemptions Involving the Stock Unit Investment
Option. A Participant may redeem or transfer amounts out of a non-Stock



--------------------------------------------------------------------------------

Unit Investment Option and into the Stock Unit Investment Option pursuant to an
election made during a thirty (30) day window period commencing on the third
trading date following the release of the Company’s quarterly or annual
earnings, of the fifth business day following the filing of the Company’s annual
report on Form 10-K to shareholders. Notwithstanding the foregoing, an Insider
(as defined in the Company’s Insider Trading and Confidentiality Policy) may
redeem or transfer amounts from a non-Stock Unit Investment Option into the
Stock Unit Investment Option during such window period only if it is determined
that such redemption or transfer will not result in a violation of Section 16 of
the Securities Exchange Act of 1934. After November 5, 1999, Participants may
not redeem or transfer amounts credited to the Stock Unit Investment Option into
a non-Stock Unit Investment Option until their Accounts are distributed to them
in accordance with Section 8.

8.2 General Restrictions on Transfers or Redemptions. In order to prevent market
timing, excessive trading, and other abuses, Participants who have made more
than 26 trades in any one calendar year will not be able to place transaction
orders electronically or by phone for the remainder of such calendar year.
Participants will, however, be permitted to trade through first class U.S. mail
service. In addition, the Committee or Benefits Administrator reserves the right
to place additional restrictions on the right to trade in the Plan to prevent
abusive trading practices such as “market-timing,” short-term trading and excess
trading. Such restrictions may include, but are not limited to: imposing
redemption fees to be automatically withdrawn from Participant Accounts and paid
to the appropriate Investment Option; barring the Participant from purchasing,
selling, or exchanging units or shares of specific Investment Options fro a
period of up to one year.

8.3 No Assignment. Units cannot be assigned, transferred, pledged or otherwise
encumbered.

Section 9

Claims

9.1 General Administration. The Benefits Administrator shall be responsible for
the operation and administration of the Plan and for carrying out the provisions
hereof. The Benefits Administrator shall have the full authority and discretion
to make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Benefits Administrator shall be final and
conclusive and binding on any party. To the extent the Benefits Administrator
has been granted discretionary authority under the Plan, the Benefits
Administrator’s prior exercise of such authority shall not obligate it to
exercise its authority in a like fashion thereafter. The Benefits Administrator
shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan. The Benefits Administrator may, from time to time, employ
agents and delegate to such agents, including employees of the Company,



--------------------------------------------------------------------------------

such administrative duties as it sees fit. The Benefits Administrator delegated
the review of claims and appeals for benefits under this Plan to the Benefit
Appeals Committee of the Corporations’ Benefits Committee, effective
September 15, 2004 (the “Appeals Committee”).

9.2 Claims for Benefits.

(a) Filing a Claim. A Participant or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Appeals Committee or its delegate at such address as may be specified from
time to time. Claimants will be notified in writing of approved claims, which
will be processed as claimed. A claim is considered approved only if its
approval is communicated in writing to a claimant.

(b) Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Appeals Committee. If special circumstances (such as for a
hearing) require a longer period, the claimant will be notified in writing,
prior to the expiration of the 90-day period, of the reasons for an extension of
time; provided, however, that no extensions will be permitted beyond 90 days
after the expiration of the initial 90-day period.

(c) Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Appeals Committee and will clearly set forth:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

(d) Review of Denial. Upon denial of a claim, in whole or in part, a claimant or
his duly authorized representative will have the right to submit a written
request to the Appeals Committee for a full and fair review of the denied claim
by filing a written notice of appeal with the Appeals Committee within 60 days
of the receipt by the claimant of written notice of the denial of the claim. A
claimant or the claimant’s authorized representative will have, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits and may submit
issues and comments in writing. The review will take



--------------------------------------------------------------------------------

into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

(e) Decision Upon Review. The Appeals Committee will provide a prompt written
decision on review. If the claim is denied on review, the decision shall set
forth:

(i) the specific reason or reasons for the adverse determination;

(ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

(iv) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

A decision will be rendered no more than 60 days after the Appeals Committee’s
receipt of the request for review, except that such period may be extended for
an additional 60 days if the Appeals Committee determines that special
circumstances (such as for a hearing) require such extension. If an extension of
time is required, written notice of the extension will be furnished to the
claimant before the end of the initial 60-day period.

(f) Finality of Determinations; Exhaustion of Remedies; Limitations Period. To
the extent permitted by law, decisions reached under the claims procedures set
forth in this Section shall be final and binding on all parties. No legal action
for benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit



--------------------------------------------------------------------------------

or legal action initiated by a claimant under the Plan must be brought by the
claimant no later than one year following a final decision on the claim for
benefits by the Appeals Committee. The one-year limitation on suits for benefits
will apply in any forum where a claimant initiates such suit or legal action.

9.3 Indemnification. To the extent not covered by insurance, the Corporation
shall indemnify the Appeals Committee, each employee, officer, director, and
agent of the Corporation, and all persons formerly serving in such capacities,
against any and all liabilities or expenses, including all legal fees relating
thereto, arising in connection with the exercise of their duties and
responsibilities with respect to the Plan, provided however that the Corporation
shall not indemnify any person for liabilities or expenses due to that person’s
own gross negligence or willful misconduct.

Section 10

Miscellaneous

10.1 No Contract of Employment. This Plan does not and is not intended to create
a contract of employment. The provisions of this Plan shall not limit the right
of an Employer to discharge a Participant nor limit the right of the Participant
to voluntarily terminate from the service of the Employer.

10.2 Amendment, Suspension or Termination of Plan. This Plan may be amended or
terminated at any time and from time to time by the Company without an
Executive’s consent, but no amendment shall operate to give the Executive, or
his Beneficiary, either directly or indirectly, any interest whatsoever in any
funds or assets of the Company, except the right upon fulfillment of all terms
and conditions hereof to receive the payments herein provided. Likewise, no
amendment, suspension or termination of this Plan shall, in and of itself,
result in the forfeiture of any benefit credited to an Executive. No amendment,
suspension or termination of this Plan shall operate to reduce or diminish any
benefit after payment of such benefit has begun. The Company retains the right
to amend this Plan prospectively at any time. This Plan may be amended by action
of the Compensation Committee of the Board at a meeting held either in person or
by telephone or other electronic means, or by unanimous consent in lieu of a
meeting. The Committee may delegate this amendment power to an officer of the
Company. The Chief Executive Officer of the Company has been authorized to make
any modification to this Plan if such modification is (1) in the opinion of
counsel, required by local, state or federal law or regulation or (2) estimated
to cost the Company no more than $5,000,000 (actuarial present value of all Plan
changes made in the same year) for the next five (5) calendar years after the
effective date of such modification. The Plan may also be amended pursuant to a
written instrument executed by the Company’s senior most human resources officer
to the extent such amendment is required under applicable law or is required to
avoid having amounts deferred under the Plan included in the income of
Participants or Beneficiaries for federal income tax purposes prior to
distribution.



--------------------------------------------------------------------------------

10.3 Effect of Amendment or Termination. Except as provided in the next
sentence, no amendment or termination of the Plan shall adversely affect the
rights of any Participant or beneficiary receiving benefits under the Plan as of
the effective date of such amendment or termination. Upon termination of the
Plan, distribution of Plan benefits shall be made to Participants and
beneficiaries in the manner and at the time described in Section 7, unless the
Corporation determines in its sole discretion that all such amounts (except for
Grandfathered Benefits) shall be distributed upon termination in accordance with
the requirements under Code section 409A. Upon termination of the Plan, no
further benefit accruals shall occur.

10.4 Change of Control. In the event of a Change of Control, no amendment or
termination of this Plan shall adversely affect the right of any Participant to
the benefits credited to the Participant or to payment of such benefits under
the terms of this Plan as in effect immediately prior to such Change of Control.

10.5 Administration. The Plan shall be administered by the Benefits
Administrator, who shall have complete discretion to interpret the Plan, resolve
issues pertaining to Plan eligibility, determine benefits payable under the Plan
and take whatever action that he believes is necessary or desirable for such
administration, including but not limited to (a) establishing administrative
rules consistent with the provisions of this Plan, (b) delegating his
responsibilities to other persons, (c) retaining the services of lawyers,
accountants or other third parties to assist with the administration of the
Plan, (d) making equitable adjustments under the Plan (including retroactive
adjustments) to correct mathematical, accounting or factual errors made in good
faith by the Employer or a Participant (and any such adjustments will be final
and binding on all persons), and (e) directing Employers to deduct from all
Accounts, payments and distributions under the Plan any federal, state or local
taxes or such other amounts as may be required by law to be withheld
(alternatively, the Benefits Administrator may charge each Participant a flat
fee based upon the amount of money deferred pursuant to the Plan, for purposes
of covering any such taxes or other amounts).

10.6 Incapacity. Any amount payable under this Plan to an incompetent or
otherwise incapacitated person may, at the sole discretion of the Benefits
Administrator, be made directly to such person or for the benefit of such person
through payment to an institution or other entity caring for or rendering
service to or for such person or to a guardian of such person or to another
person with whom such person resides. The receipt of such payment by the
institution, entity, guardian or other person shall be a full discharge of that
amount of the obligation of the Employer to the Employee or Beneficiary.

10.7 Governing Law. This Plan shall be governed and construed in accordance with
the laws of the State of Indiana. When appropriate, the singular nouns in this
Plan include the plural, and vice versa. If any provision of this Plan is deemed
invalid or unenforceable, the remaining provisions shall continue in effect.



--------------------------------------------------------------------------------

10.8 Source of Payments; Rights Unsecured. The amount of any benefit payable
under the Plan with respect to any Participant shall be paid from the general
assets of the Employer that last employed that Participant. The right of a
Participant or his Beneficiary to receive a distribution hereunder shall be an
unsecured (but legally enforceable) claim against the general assets of an
Employer, and neither the Participant nor his Beneficiary shall have any rights
in or against any assets of an Employer. The Plan at all times shall be
considered entirely unfunded for tax purposes. Any funds set aside by an
Employer for the purpose of meeting its obligations under the Plan, including
any amounts held by a trustee, shall continue for all purposes to be part of the
general assets of the Employer and shall be available to its general creditors
in the event of the Employer’s bankruptcy or insolvency. An Employer’s
obligation under this Plan shall be that of an unfunded and unsecured promise to
pay money in the future.

10.9 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by an Employer or any other person or entity that the assets of an
Employer will be sufficient to pay any benefits hereunder.

10.10 No Enlargement of Rights. No Participant or Beneficiary shall have any
right to receive a distribution under the Plan except in accordance with the
terms of the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to continue to be employed by or provide services to an
Employer.

10.11 Anti-Alienation Provision. No interest of any person in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily for the satisfaction
of the debts of, or other obligations or claims against, such person.

10.12 Taxes. The Company or other payor may withhold from a benefit payment
under the Plan or a Participant’s wages, or the Company may reduce a
Participant’s accrued benefit under the Plan, in order to meet any federal,
state, or local tax withholding obligations with respect to Plan benefits. The
Company or other payor shall report Plan payments and other Plan-related
information to the appropriate governmental agencies as required under
applicable laws.

10.13 Corporate Successors. The Plan and the obligations of an Employer under
the Plan shall become the responsibility of any successor to the Employer by
reason of a transfer or sale of substantially all of the assets of the Employer
or by the merger or consolidation of the Employer into or with any other
corporation or other entity.

10.14 Unclaimed Benefits. Each Participant shall keep the Compensation Committee
of the Board informed of his current address and the current address of his
designated beneficiary. The Committee shall not be obligated to search for the
whereabouts of any person if the location of a person is not made known to the
Committee.



--------------------------------------------------------------------------------

10.15 Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.

10.16 Words and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.

IN WITNESS WHEREOF, the President and Chief Executive Officer of the Company
executed this Plan as of this      day of             , 2007.

 

LINCOLN NATIONAL CORPORATION     By:   Dennis R. Glass Its:   President and
Chief Executive Officer



--------------------------------------------------------------------------------

APPENDIX A

The Vesting Schedule Listing for Shortfall Balances

Approved by the Compensation Committee on November 5, 2007

LINCOLN NATIONAL CORPORATION

DC SERP EXHIBIT FOR SMC

VESTING SCHEDULE LISTING FOR SHORTFALL BALANCES

 

Executive:

   Westley
Thompson     Dennis
Schoff     Frederick
Crawford     Robert
Dineen     Elizabeth
Reeves     Heather
Dzielak     Terry
Mullen     Dennis Glass     Mark
Konen     Charles
Cornelio     Pat Coyne  

As of December 31, 2007

                      

Age

   52.92     48.67     44.33     58.17     53.92     39.25     42.83     58.24  
  48.82     48.14     44.67  

Service

   8.00     17.00     7.00     6.00     3.00     5.00     5.00     14.20    
13.42     19.20     19.00  

Date Balance first vests:

   1/28/2010     4/30/2014     8/31/2018     12/31/2007     12/31/2009    
9/30/2023     3/2/2020     12/31/2007     3/6/2014     11/10/2014     5/1/2018  

Date Balance first vests:

   2/1/2010     5/1/2014     9/1/2018     1/1/2008     1/1/2010     10/1/2023  
  3/1/2020     1/1/2008     4/1/2014     12/1/2014     5/1/2018  

Vested % at that date:

   12.5 %   12.5 %   12.5 %   20.7 %   14.1 %   12.5 %   12.5 %   21.0 %   12.5
%   12.5 %   12.5 %

Date one year later (or when fully vested):

   2/1/2011     5/1/2015     9/1/2019     1/1/2009     1/1/2011     10/1/2024  
  3/1/2021     1/1/2009     4/1/2015     12/1/2015     5/1/2019  

Vested % at that date:

   25.0 %   25.0 %   25.0 %   41.4 %   28.2 %   25.0 %   25.0 %   41.4 %   25.0
%   25.0 %   25.0 %

Date one year later (or when fully vested):

   2/1/2012     5/1/2016     9/1/2020     1/1/2010     1/1/2012     10/1/2025  
  3/1/2022     1/1/2010     4/1/2016     12/1/2016     5/1/2020  

Vested % at that date:

   37.5 %   37.5 %   37.5 %   62.1 %   42.4 %   37.5 %   37.5 %   62.1 %   37.5
%   37.5 %   37.5 %

Date one year later (or when fully vested):

   2/1/2013     5/1/2017     9/1/2021     1/1/2011     1/1/2013     10/1/2026  
  3/1/2023     1/1/2011     4/1/2017     12/1/2017     5/1/2021  

Vested % at that date:

   50.0 %   50.0 %   50.0 %   82.8 %   56.5 %   50.0 %   50.0 %   82.8 %   50.0
%   50.0 %   50.0 %

Date one year later (or when fully vested):

   2/1/2014     5/1/2018     9/1/2022     11/1/2011     1/1/2014     10/1/2027  
  3/1/2024     11/1/2011     4/1/2018     12/1/2018     5/1/2022  

Vested % at that date:

   62.5 %   62.5 %   62.5 %   100.0 %   70.6 %   62.5 %   62.5 %   100.0 %  
62.5 %   62.5 %   62.5 %

Date one year later (or when fully vested):

   2/1/2015     5/1/2019     9/1/2023       1/1/2015     10/1/2028     3/1/2025
      4/1/2019     12/1/2019     5/1/2023  

Vested % at that date:

   75.0 %   75.0 %   75.0 %     84.7 %   75.0 %   75.0 %     75.0 %   75.0 %  
75.0 %

Date one year later (or when fully vested):

   2/1/2016     5/1/2020     9/1/2024       1/1/2016     10/1/2029     3/1/2026
      4/1/2020     12/1/2020     5/1/2024  

Vested % at that date:

   87.5 %   87.5 %   87.5 %     98.9 %   87.5 %   87.5 %     87.5 %   87.5 %  
87.5 %

Date one year later (or when fully vested):

   2/1/2017     5/1/2021     9/1/2025       2/1/2016     10/1/2030     3/1/2027
      4/1/2021     12/1/2021     5/1/2025  

Vested % at that date:

   100.0 %   100.0 %   100.0 %     100.0 %   100.0 %   100.0 %     100.0 %  
100.0 %   100.0 %



--------------------------------------------------------------------------------

APPENDIX B

 

ESSB Participant

  

Termination by this Date Triggers a Recalculation of ESSB Opening Account
Balance, as of 12/31/2007

Robert Benson

   May 1, 2008

Charles Cornelio

   April 3, 2008

Dennis Glass

   March 31, 2008

Mark Konen

   April 3, 2008

John Shreves

   May 1, 2008